DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, provisional Application No. 61/601,722 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application lacks support for the electronic device controller and activation and deactivation signals of Claims 23-51, as well as the earbud engagement detector of Claims 32-41. Accordingly, Claims 23-51 are not Claims 23-51.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of U.S. Patent No. 9,769,556 (the ‘556 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23 and 25 vary from Claims 1 and 3 of the ‘556 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.

Claims 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 10,524,038 (the ‘038 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 32 and 35 vary from Claim 10 of the ‘038 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.
Claims 23-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 and 9-25 of U.S. Patent No. 10,993,012 (the ‘012 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23-49 vary from Claims 1-6 and 9-25 of the ‘012 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.

Claims 23-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5, 7, 9-10, 15, 17, 34, 42, and 49 and 9-25 of U.S. Patent No. 10,993,013 (the ‘013 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23-26 and 29  vary from Claims 5, 7, 9-10, 15, 17, 34, 42, and 49 and 9-25  of the ‘013 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.

TABLE 1
Instant Application
US 9769556
US 10,524,038
US 10,993,012
US 10993013
23
3

1, 10
1, 10, 34, 42
24


2, 11
5, 37
25


3, 12
1, 10, 34, 49
26


4, 13
7, 15
27


5, 14

28


6, 15

29


16
9, 17
30


17

31


9

32

10
1,10

33


1, 10

34


2, 11

35

10
3, 12

36


4, 13

37


5, 14




6, 15

39


16

40


17

41


18

42


18

43


19

44


20

45


21

46


22

47


23

48


24

49


25



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-25 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birger et al., U.S. Patent No. 8,655,005, filed on June 9, 2009 (Birger), in view of Masuyama, U.S. Publication No. 2010/0166207, published on July 1, 2010 (Masuyama).

As to Claim 23, Birger discloses (in Fig. 11) a set of earphones [23] comprising: a. a first earbud [20] comprising a first earbud magnet (the earbud has magnetic holding means; Col. 5, lines 65-67); b. a second earbud [21] comprising a second earbud magnet (the earbud has magnetic holding means; Col. 5, lines 65-67), wherein the first earbud magnet of the first earbud [21] is configured to removably couple with one of the second earbud magnet and an earphones holder body [22] (the earbud [20] and the holder [22] both have magnetic coupling means; Col. 5, lines 65-67), and detecting a decoupling of the first magnetically attractable surface of the first earbud [20] with one of the second magnetically attractable surface and the earphones holder body [22] (a decoupling of the earphone from the holder is detected; Col. 5, lines 33-41). It is noted that Birger does not explicitly disclose an electronic device controller coupled to the first earbud and the second earbud, and wherein the electronic device controller receives an activation signal based on a decoupling of the first magnet with the earphones holder body. However, Birger does disclose that decoupling is detected based on a decoupling of the first magnetically attractable surface of the first earbud [20] with the earphones holder body [22], in order to power-on/activate the earphones (Col. 5, lines 33-41), and using a controller and activation signal based on a decoupling of earphone components was well known. Masuyama teaches an electronic device controller [40] coupled to the first earbud [2] and the second earbud [3], wherein the electronic device controller receives an activation signal [S2A] based on a magnetic decoupling (the magnetic decoupling is detected by sensor; Para. 0308, that sends a separation-detected signal to the controller; Para. 0323). One of ordinary skill in the art could have applied the known technique of using an electronic device controller to receive an activation signal based on a magnetic decoupling of the earbud(s), recognizing the predictable benefit of controlling a connected audio device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to incorporate the electronic device controller and activation signal technique taught by Masuyama, into the set of earphones disclosed by Birger.

As to Claim 24, Birger and Masuyama remain as applied above to Claim 23. Masuyama further teaches that audio is enabled to be transmitted from an electronic device to the first earbud and the second earbud when the electronic device controller receives the activation signal [S2A] (the controller of the reproducing apparatus starts reproduction of audio data in response to a separation detected signal; See Claim 3).

As to Claim 25, Birger and Masuyama remain as applied above to Claim 24. Masuyama further discloses that the electronic device controller [40] receives a deactivation signal [S2B] when the first earbud [2] is coupled to the earphones holder body [2E], wherein the deactivation signal [S2B] causes the electronic device to stop transmitting audio to the first earbud and the second earbud (the controller of the 

As to Claim 27, Birger and Masuyama remain as applied above to Claim 24. Masuyama further discloses that the transmitted audio comprises one of music, a video game, a movie and a media stream from the electronic device (music data is reproduced by the reproducing apparatus; Para. 0056).

As to Claim 28, Birger and Masuyama remain as applied above to Claim 27. Masuyama further discloses that the electronic device comprises one of a phone, a tablet and a watch (the reproducing device can be a phone; Para. 0446, lines 1-4).

As to Claim 29, Birger and Masuyama remain as applied above to Claim 23. Masuyama further discloses that the activation signal comprises a wireless signal (the reproducing apparatus can be external, and connected via a wireless connection; Para. 0446).

As to Claim 30, Birger and Masuyama remain as applied above to Claim 23. Birger further discloses that the earphones [20, 21] are wireless earphones (Col. 3, lines 52-54).

Claim 31, Birger and Masuyama remain as applied above to Claim 23. Birger further discloses that the earphones holder body [22] comprises a charging port [35] (there is a USB charging socket [35] on the holder body; Col. 4, lines 10-11).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birger et al., U.S. Patent No. 8,655,005, filed on 6/9/2009 (Birger), Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama), further in view of Takahashi et al., U.S. Publication No. 2003/0224839, published on 12/4/2003 (Takahashi).

As to Claim 26, Birger and Masuyama remain as applied above to Claim 24. Birger and Masuyama do not explicitly disclose that the transmitted audio comprises a phone call. However, Masuyama does disclose that the electronic device can comprise a cell phone (Masuyama: Para. 0446), and enabling transmission of audio that comprises a phone call based on the coupling of earbuds was well known. Takahashi teaches a similar set of earphones where audio is enabled to be transmitted from an electronic device on receipt of an activation signal, wherein the transmitted audio comprises a phone call (a signal related to the coupling status of earbuds controls the electronic device - in this case a mobile phone - to answer a call; Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to provide a phone call as the transmitted audio, for the added feature of phone capability in a set of earphones.

Claims 32-33 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper, U.S. Patent No. 7,693,295, patented on 4/6/2010 (Harper), in view of Harper, U.S. Publication No. 2013/0129110, filed on 11/18/2011 (Harper ‘110).

As to Claim 32, Harper discloses in (Figs. 1, 3, 4, and 6A-6C) an earphones system comprising: a. a first earbud [104] comprising a first earbud magnet [304] (a magnet [304] is attached to a first earbud [104]; Col. 4, lines 13-15), a second earbud [105] comprising a second earbud magnet [305] (Col. 4, lines 13-15), an engagement of the earbud magnet [304] with one of the second earbud magnet [305] and a magnetically attractable surface [65] (the first earbud magnet [304] couples with the second earbud magnet [305]; Col. 4, lines 29-31; or alternatively a second magnet/magnetically attractable surface of a holder [65]; Col. 5, lines 44-59), and a decoupling of the first earbud magnet [304] from one of the second earbud magnet [305] and the magnetically attractable surface [65] (the magnets are decoupled by pulling apart or separation of the components; Col. 4, lines 42-46). Harper does not explicitly disclose an earbud engagement detector for detecting (the) engagement; and d. an electronic device controller, wherein the electronic device controller receives an activation signal based on (the) decoupling. However, such an improvement to systems coupling earbuds was well known. Harper ‘110 teaches an earbud engagement detector [305a, 306a] for detecting an engagement (a sensor detects an engagement of an earbud [303a] with another earbud [304a]; Para. 0033, lines 16-30; or alternatively a holder [64]; Para. 0047) and d. an electronic device controller, wherein the electronic device controller receives an activation signal based on the decoupling (a signal is sent to an audio device when the earphone is decoupled; Para. 0033, lines 25-30). One of ordinary skill in the art could have applied the known technique of using an electronic device controller to receive an activation signal based on a decoupling of the earbud(s), detected by an earbud engagement detector, to magnetically coupled earbuds, recognizing the predictable benefit of controlling a connected audio device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to incorporate the earbud engagement detector, and the electronic device controller and activation signal technique taught by Harper ‘110, into the magnetically coupled earphone system disclosed by Harper.

As to Claim 33, Harper and Harper ‘110 remain as applied above to Claim 32. Harper further discloses that the magnetically attractable surface [64] is coupled to one of a an earbud holder body (Col. 5, lines 44-59).

As to Claim 41, Harper discloses in (Figs. 1, 3, 4, and 6A-6C), a method of utilizing one or more earbuds [104, 105] comprising: a. decoupling a first earbud magnet [304] of a first earbud [104] from one of a second earbud magnet [305] of a second earbud [105] and a magnetically attractable surface [305] (the first magnet [304] is removably coupled with a second magnet [305] of a second earbud [105]; Col. 4, lines 29-31; or alternatively a magnetically attractable surface of a holder [65]; Col. 5, lines 44-59), and a magnetic decoupling of the first earbud magnet [304] from one of the second earbud magnet [304] and the magnetically attractable surface [65] (the magnets b. receiving an activation signal at an electronic device controller based on the decoupling. However, such an improvement to methods involving the coupling/decoupling of earbuds was well known. Harper ‘110 teaches detecting a decoupling of an earbud [303a] (a sensor detects an engagement of an earbud [303a] with another earbud [304a]; Para. 0033, lines 16-30; or alternatively a holder [64]; Para. 0047), and receiving an activation signal at an electronic device controller based on the decoupling (a signal is sent to an audio device when the earphone is decoupled; Para. 0033, lines 25-30). One of ordinary skill in the art could have applied the known technique of receiving an activation signal at an electronic device controller based on the coupling/decoupling to magnetically coupled earbuds, recognizing the predictable benefit of controlling a connected audio device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to incorporate the activation signal technique taught by Harper ‘110, into the method of utilizing earbuds disclosed by Harper.

As to Claim 42, Harper and Harper ‘110 remain as applied above to Claim 41. Harper further discloses that the magnetically attractable surface [305] is coupled to one of a second earbud [304] (Col. 4, lines 29-31) and an earbud holder body [64] (Col. 5, lines 44-59).

Claims 34-35, 37-39, 43-44, and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper, U.S. Patent No. 7,693,295, patented on 4/6/2010 (Harper), Harper, U.S. Publication No. 2013/0129110, filed on 11/18/2011 (Harper ‘110), further in view of Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama).

As to Claim 34, Harper and Harper ‘110 remain as applied above to Claim 32. Harper ‘110 further discloses that audio is enabled to be transmitted from an electronic device to the first earbud (audio is stopped, started or muted based on the detected coupling of the earbuds; Para. 0052). Harper and Harper ‘110 do not explicitly disclose that the audio is enabled to be transmitted when the electronic device controller receives the activation signal. However, enabling transmission based on an activation signal representing a decoupling of earbud components was well known. Masuyama teaches a similar earphones system, wherein audio is enabled to be transmitted from an electronic device to the first earbud and the second earbud when the electronic device controller receives an activation signal [S2A] (the controller of the reproducing apparatus starts reproduction of audio data in response to a separation detected signal; See Masuyama: Claim 3). Therefore, it would have been obvious to one of ordinary skill in the art, to enable audio transmission when the electronic device controller receives the activation signal, for the benefit of automatic audio playback when the headphones are in use.

As to Claim 35, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 34. Harper further discloses that the first earbud [104] magnet [304] is coupled to one of the second earbud magnet [305] and magnetically attractable surface [305] (the electronic device controller receives a deactivation signal upon the coupling (a signal is sent to an audio device when the earphone is coupled; Para. 0033, lines 16-25). Masuyama further teaches that the deactivation signal [S2B] causes the electronic device to stop transmitting audio to the first earbud (the controller of the reproducing apparatus stops reproduction of audio data in response to a separation detected signal; See Masuyama: Claim 2).

As to Claim 37, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 34. Masuyama further discloses that the transmitted audio comprises one of music, a video game, a movie and a media stream from the electronic device (music data is reproduced by the reproducing apparatus; Para. 0056).

As to Claim 38, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 37. Harper ‘110 further teaches that the electronic device comprises one of a phone, a tablet and a watch (Para. 0052, lines 1-11).

As to Claim 39, Harper and Harper ‘110 remain as applied above to Claim 32. Harper and Harper ‘110 do not explicitly disclose that the activation signal comprises a wireless signal. However, using a wireless signal to control a connected electronic device was well known. Masuyama teaches a similar method of utilizing earbuds that sends an activation signal upon coupling of an earbud, wherein the activation signal comprises a wireless signal (the reproducing apparatus that the activation signal is sent to can be external, and connected via a wireless connection; Para. 0446). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate wireless capability into the method of Harper and Harper ‘110, providing the predictable benefits of user convenience associated with wireless technology.

As to Claim 43, Harper and Harper ‘110 remain as applied above to Claim 41. Harper ‘110 further discloses that audio is enabled to be transmitted from an electronic device to the first earbud (audio is stopped, started or muted based on the detected coupling of the earbuds; Para. 0052). Harper and Harper ‘110 do not explicitly disclose that the audio is enabled to be transmitted when the electronic device controller receives the activation signal. However, enabling transmission based on an activation signal representing a decoupling of earbud components was well known. Masuyama teaches a similar method of utilizing earbuds, wherein audio is enabled to be transmitted from an electronic device to the first earbud and the second earbud when the electronic device controller receives an activation signal [S2A] (the controller of the reproducing apparatus starts reproduction of audio data in response to a separation detected signal; See Masuyama: Claim 3). Therefore, it would have been obvious to one of ordinary skill in the art, to enable audio transmission when the electronic device controller receives the activation signal, for the benefit of automatic audio playback when the headphones are in use.

Claim 44, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 43. Harper further discloses that the first earbud magnet [304] is coupled to one of the second earbud magnet [305] and the magnetically attractable surface [305] (the first earbud magnet [304] couples with the second earbud magnet [305] of a second earbud [105]; Col. 4, lines 29-31; or alternatively a second magnetically attractable surface of a holder [65]; Col. 5, lines 44-59). Harper ‘110 further discloses that the electronic device controller receives a deactivation signal upon the coupling (a signal is sent to an audio device when the earphone is coupled; Para. 0033, lines 16-25). Masuyama further teaches that the deactivation signal [S2B] causes the electronic device to stop transmitting audio to the first earbud (the controller of the reproducing apparatus stops reproduction of audio data in response to a separation detected signal; See Masuyama: Claim 2).


As to Claim 46, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 43. Masuyama further discloses that the transmitted audio comprises one of music, a video game, a movie and a media stream from the electronic device (music data is reproduced by the reproducing apparatus; Para. 0056).

As to Claim 47, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 46. Harper ‘110 further teaches that the electronic device comprises one of a phone, a tablet and a watch (Para. 0052, lines 1-11).

Claim 48, Harper and Harper ‘110 remain as applied above to Claim 41. Harper and Harper ‘110 do not explicitly disclose that the activation signal comprises a wireless signal. However, using a wireless signal to control a connected electronic device was well known. Masuyama teaches a similar method of utilizing earbuds that sends an activation signal upon coupling of an earbud, wherein the activation signal comprises a wireless signal (the reproducing apparatus that the activation signal is sent to can be external, and connected via a wireless connection; Para. 0446). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate wireless capability into the method of Harper and Harper ‘110, providing the predictable benefits of user convenience associated with wireless technology.

Claims 36 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper, U.S. Patent No. 7,693,295, patented on 4/6/2010 (Harper), Harper, U.S. Publication No. 2013/0129110, filed on 11/18/2011 (Harper ‘110), Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama), further in view of Takahashi et al., U.S. Publication No. 2003/0224839, published on 12/4/2003 (Takahashi).

As to Claim 36, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 34. Harper, Harper ‘110, and Masuyama do not explicitly disclose that the transmitted audio comprises a phone call. However, Masuyama does disclose that the electronic device can comprise a cell phone (Masuyama: Para. 0446), and enabling wherein the transmitted audio comprises a phone call (a signal related to the coupling status of earbuds controls the electronic device - in this case a mobile phone - to answer a call; Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to provide a phone call as the transmitted audio, for the added feature of phone capability in a set of earphones.

As to Claim 45, Harper, Harper ‘110, and Masuyama remain as applied above to Claim 43. Harper, Harper ‘110, and Masuyama do not explicitly disclose that the transmitted audio comprises a phone call. However, Masuyama does disclose that the electronic device can comprise a cell phone (Masuyama: Para. 0446), and enabling transmission of audio that comprises a phone call based on the coupling of earbuds was well known. Takahashi teaches a similar set of earphones where audio is enabled to be transmitted from an electronic device on receipt of an activation signal, wherein the transmitted audio comprises a phone call (a signal related to the coupling status of earbuds controls the electronic device - in this case a mobile phone - to answer a call; Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to provide a phone call as the transmitted audio, for the added feature of phone capability in a set of earphones.


Claims 40 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper, U.S. Patent No. 7,693,295, patented on 4/6/2010 (Harper), Harper, U.S. Publication No. 2013/0129110, filed on 11/18/2011 (Harper ‘110), further in view of Birger et al., U.S. Patent No. 8,655,005, filed on 6/9/2009 (Birger).

As to Claim 40, Harper and Harper ‘110 remain as applied above to Claim 32. Harper and Harper ‘110 do not explicitly disclose that the first earbud and the second earbud are wireless. However, providing wireless functionality to earbuds was well known. Birger teaches an improvement to a set of earphones that incorporates wireless technology, wherein the earbud is wireless (Birger: Col. 3, lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to incorporate wireless functionality into the earbuds, including the first earbud, providing the predictable benefits of user convenience associated with wireless technology.

As to Claim 49, Harper and Harper ‘110 remain as applied above to Claim 41. Harper and Harper ‘110 do not explicitly disclose that the first earbud and the second earbud are wireless. However, providing wireless functionality to earbuds was well known. Birger teaches an improvement to a set of earphones that incorporates wireless technology, wherein the earbud is wireless (Birger: Col. 3, lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to incorporate wireless functionality into the earbuds, including the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653